DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-7, 21, and 23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 and its dependents recite the limitation "the deposition chamber body" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation "the deposition chamber body" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 23 is rejected under 35 U.S.C. 102(a)(1) as being anticipate by Near et al, US Patent 6,143,361.
Near et al teaches a deposition chamber for forming a film, the deposition chamber comprising: a chamber body 14; an inlet 18 coupling the chamber body 14 to a furnace 40; an outlet 20 coupling the chamber body 14 to a vacuum pump 24; a heater 15 arranged on a surface of the chamber body 14, the heater configured to raise an internal temperature of the deposition chamber body to a substantially uniform internal temperature across an entire internal volume of the chamber body; and a plurality of shelves 13 arranged within the chamber body 14, each shelf of the plurality of shelves being a horizontal surface for holding a plurality of objects S onto which the film is deposited, and the horizontal surfaces stacked in a vertical arrangement and in parallel to one another; and an object S on a shelf of the plurality of shelves (Figure).
Regarding the limitations “for forming a poly-para-xylylene film” and “configured to raise an internal temperature of the deposition chamber body to a substantially uniform internal temperature across an entire internal volume of the chamber body” are an intended use of the apparatus. It has been held that: claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danley, 120 USPQ 528, 531, (CCPQ 1959); “Apparatus claims cover what a device is, not what a device does” (Emphasis in original) Hewlett-Packard Co. V. Bausch & Lomb .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan et al, US Patent Application Publication 2016/0060763 A1 in view of Sivaramakrishnam et al, US Patent 5,958,510.
Yuan et al teaches a deposition chamber 103, the deposition chamber 103 comprising: a chamber body (outer body surrounding deposition chamber); an inlet (end of pipe from which gas 111 enters deposition chamber) coupling the chamber body to a deposition gas source 107; an outlet coupling the chamber body to a vacuum pump (inherent, required to maintain the deposition chamber 103 at less than 14.7 psia (atmospheric pressure), for example, 0.01 psia, 1 psia, 5 psia (Paragraph 0019) and to evacuate or substantially evacuate the deposition chamber (Paragraph 0021); a heater arranged on a surface of the chamber body, the heater (not shown but required to raise the temperature of the deposition chamber to less than 30 degrees C to 600 degrees C) configured to raise an internal temperature of the deposition chamber body to a substantially uniform internal temperature across an entire internal volume of the chamber body; and a plurality of shelves (Figure 1) arranged within the chamber body, 
Yuan et al differs from the present invention in that Ida does not teach: forming a poly-para-xylylene film; a furnace connected to the inlet coupling; or a heater arranged on a surface of the chamber body.
Sivaramakrishnam et al was discussed above and teaches forming a poly-para-xylylene film; an inlet 50 coupling the chamber body to a furnace 10, 30; and a heater 64 arranged on a surface of the chamber body. 
The motivation for adding a poly-para-xylylene furnace to the apparatus of Yuan et al is to enable the deposition of poly-para-xylylene film in the apparatus of Yuan et al as taught by Sivaramakrishnam et al. Furthermore, it has been held that applying a known technique to a known device ready for improvement to yield predictable results is obvious (see KSR International Co. v. Teleflex Inc.). 
The motivation for adding a heater arranged on a surface of the chamber body to the apparatus of Yuan et al is to provide a specific heater taught by Sivaramakrishnam et al and required but not disclosed by Yuan et al.
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to form a poly-para-xylylene film in the apparatus of Yuan et al by adding a poly-para-xylylene furnace of Yuan et al as taught by Sivaramakrishnam et al; 
Regarding claims 2, 4, and 5, the specific substantially uniform internal temperature and the specific temperature of the heater is an intended use of the apparatus. It has been held that: claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danley, 120 USPQ 528, 531, (CCPQ 1959); “Apparatus claims cover what a device is, not what a device does” (Emphasis in original) Hewlett-Packard Co. V. Bausch & Lomb Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990); and a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus “if the prior art apparatus teaches all the structural limitations of the claim Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Also see MPEP 2114. The apparatus of Yuan et al and Sivaramakrishnam et al teaches all of the claimed structure of the deposition chamber of claim 21, and is capable of setting and maintaining the substantially uniform internal temperature is about 30 to about 40°C, above room temperature, and raising the temperature of the heater to about 135 to about 155°C.  
Regarding claim 3, Sivaramakrishnam et al teaches that the heater comprises a fluid jacket.
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan et and Sivaramakrishnam et al as applied to claims 2-5, 21, and 23 above, and further in view of Ide, US Patent 5,603,772.

Ide et al teaches heating bands 22a, 22b for heating the entire internal volume 20a of the chamber body 20 (Figure 4), and that “the inner space 20a was maintained at 800 degrees centigrade ±1 degree centigrade” (Column 6 lines 5-8).
The motivation for replacing the heater of Yuan et al and Sivaramakrishnam et al with the heaters and controller of Ide is to provide the substantially uniform temperature or heating the entire internal volume of the chamber body such that the temperature is uniform and varies by less than ± 1°C as taught by Ide. Furthermore, it has been held that applying a known technique to a known device ready for improvement to yield predictable results is obvious (see KSR International Co. v. Teleflex Inc.). 
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to replace the heater of Yuan et and Sivaramakrishnam et al with the heaters and controller of Ida.
Response to Arguments
Applicant’s amendments and arguments, filed October 25, 2021, with respect to the rejections of record have been fully considered and are persuasive.  The rejections of the claims have been withdrawn. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited art teaches the technological background of the invention.  Moffat et al US 2007/0231485 A1 or US 2010/0203260 A1 both teach a .
NN6306114 teaches a uniform temperature throughout the processing chamber of ± 1 degree C.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrie R Lund whose telephone number is (571)272-1437.  The examiner can normally be reached on 9 am-5 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/Jeffrie R Lund/Primary Examiner, Art Unit 1716